DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 6 are objected to because of the following informalities:  
In claims 1 & 6, on line 2 & 3 respectively, note that the recitation of “a signal distributor dividing a signal to be amplified to signals and distributing the signals” needs rephrasing to convey the intended meaning better. It is suggested that “to” after “amplified” should be replaced with “into”. 
Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin (EP2658116A1, cited by the applicant).
Regarding claim 1, Xin (i.e. Figs. 2a & 2b) discloses a Doherty amplifier (200 in Fig. 2a or 250 in Fig. 2b respectively) comprising:
a signal distributor (designated by the examiner as 202 and includes the baseband processor 205 and digital-baseband-to-RF circuitry 210) dividing a signal (102) to be amplified into signals (212 and 214) and distributing the signals (212 and 214);

    PNG
    media_image1.png
    443
    1431
    media_image1.png
    Greyscale
 
Figs. 2a & 2b of Xin annotated by the examiner for ease of reference.

a carrier amplifier (115) amplifying one of the signals (212) distributed by the signal distributor (202);
a phase shifter (125) adjusting a phase of the one of the signals (212) amplified (amplified by 115 and becomes 216) by the carrier amplifier (115);
a peak amplifier (120) amplifying another one of the signals (214) distributed by the signal distributor (202); and
a signal synthesizer (circuit beyond the common node 130 up to the load of the Doherty amplifier 200, §0036, line 14) synthesizing the one of the signals (212), the phase of which is adjusted by the phase shifter (125), and said another one of the signals (214) amplified by the peak amplifier (120);
wherein in a case where a power of the signal to be amplified is greater than or equal to a threshold value (digital baseband processor (205) is operable to decompose the digital baseband signal into a first signal part below a predefined threshold and into at least one second signal part above said predefined threshold. The first signal part after converted to analog RF signal (by 210), gets amplified by the carrier amplifier (115) and the second signal part after converted to analog RF signal (by 210) gets amplified by the peak amplifier (120), §0016, §0033) the signal distributor outputs the lines 5-8) behind the phase of the one of the signals (212), to the peak amplifier (120), and adjusts a phase shift amount of a signal shifted by the phase shifter (125) depending on a frequency of the signal to be amplified (useful signal bandwidth, §0034, line 54-56), and
in a case where the power of the signal to be amplified is less than the threshold value (the second or peak amplifier branch is adapted for amplifying the second peak RF signal only if the level of the corresponding digital baseband signal exceeds a certain threshold, §0016, lines 29-31), the signal distributor (202) outputs the one of the signals (212) to the carrier amplifier without outputting said another one of the signals (214, is only available after a threshold of the input baseband signal is reached, §0016, lines 24-31) to the peak amplifier (120). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Fratti (US2006/0139091A1, also cited by the applicant) and Ahmed et al. (US 9,374,051 B2).
[AltContent: rect]
    PNG
    media_image2.png
    363
    1115
    media_image2.png
    Greyscale

Fig. 5 of Fratti annotated by the examiner for ease of reference.

Regarding claims 2, 3 & 4, Xin discloses the claimed invention as recited in claim 1. Xin also teaches one end of an inductive element (quarter wave transmission line 125 is inherently inductive in nature and provides 90 degrees phase shift) connected to an output side of the carrier amplifier (end where amplified signal 216 is shown in Fig. 2a) and another end of 125 is connected to one of input sides (node 130) of the signal synthesizer. Xin, however, is not explicit about two variable capacitors grounded from two ends of the inductive element 125 to form pi element variable 90 degree phase shift section to cover broader frequency range.
Fratti in an attempt to improve the frequency bandwidth of a Doherty amplifier (similar to Xin) teaches in Fig. 5 an exemplary phase control pi network (500) where two  
[AltContent: textbox (L5)][AltContent: textbox (L6)][AltContent: textbox (L4)][AltContent: textbox (L3)][AltContent: textbox (L2)][AltContent: textbox (L1)][AltContent: textbox (C3)][AltContent: textbox (C2)][AltContent: textbox (C1)]
    PNG
    media_image3.png
    524
    1190
    media_image3.png
    Greyscale
 
Fig. 4 of Ahmed annotated by the examiner for ease of reference.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated a phase control pi network similar to Fratti, either with two variable shunt capacitors CBST1 & CBST2 connected from two ends of a series inductive element or a microstrip line (L2, Fig. 5 of Fratti) or T network similar to Ahmed 401, shunt variable capacitor C1 connected from the common node of two series inductors L1 & L2, where the capacitor C1 is variable capacitor (taught by Ahmed) and thereby providing a phase control to more accurately offer 90 degrees phase shift at the output of the career amplifier of Xin over a broader frequency range. Since Xin’s Doherty amplifier is targeted for high data rate modern digital communication (Xin: §0003), it is imperative that a broader frequency bandwidth operation of the Doherty amplifier is established (Xin: §0012-§0013), such a variable phase control mechanism would be an obvious addition to Xin’s circuit. The prolific and .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Kyu et al. (US 2007/0008032A1, also cited by the applicant).
Regarding claim 5, Xin discloses the claimed invention as recited in claim 1, Xin however, is not explicit about driver amplifiers on the carrier and peak amplifier paths. 
[AltContent: ][AltContent: textbox (202)][AltContent: rect]
    PNG
    media_image4.png
    353
    1020
    media_image4.png
    Greyscale
 
Fig. 12 of Kyu annotated by the examiner for ease of reference.

Kyu teaches in Fig. 12 in a Xin type Doherty amplifier, after the signal distributor (designated by the examiner as 202 in the annotated Fig. 12 of Kyu shown above similar to signal distributor 202 of Xin including the baseband processor ‘Mod’ and digital-baseband-to-RF circuitry ‘FTC-Mix-BPF’), variable gain driver amplifiers PGA1 & PGA2 respectively on the carrier amplifier path before the Carrier power amplifier device (Amp1) and on the peak amplifier path before the peak power amplifier device (Amp2). Since the output level from the signal distributor is relatively small to be amplified by power devices Amp1 or Amp2 (similar to 115 & 120 of Xin), variable gain driver amplifiers are common place in high power Doherty amplifiers as shown in Kyu (§0116). 
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Zhang et al. (EP2775609A1, also cited by the applicant).
Regarding claim 6, Xin discloses the claimed invention as recited in claim 1 where all of the limitations of each of the Doherty amplifiers of claim 6 are met (see rejection of claim 1above). Xin however, is not explicit about a plurality of Doherty amplifiers connected in parallel with each other.
Zhang teaches in Fig. 1, two identical Doherty amplifiers connected in parallel to extend the high power added efficiency range at down to at least 6 dB lower back off power than a single Doherty amplifier by adjusting power levels and gate bias levels of career amplifiers and peaking amplifiers of each of the Doherty amplifiers (see performance characteristics in Fig. 6. Scenario 1 refers to the gate voltages of the first & second main power amplifiers 103 & 105 are both adjusted to be the main power amplifier mode and the gate voltages of the first & second peak power amplifiers 104 & 106 are both adjusted to operate in a peak power amplification state. Scenario 2 refers 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporate as an extension of current design of Xin to connect two of the Xin Doherty amplifiers in parallel with each other as taught by Zhang and provide appropriate bias for them as a function of power to gain the advantage of high power added efficiency extended down to -12 dB Back off from saturated power and also because of the addition of a second Doherty amplifier, the overall saturated power will be doubled. Clearly no design modifications would be necessary, it would require gate bias adjustments only and thereby proving the obviousness of such extension.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843